                                           Case 3:20-cv-06372-EMC Document 6 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVONNE DILLARD,                                     Case No. 20-cv-06372-EMC
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.
                                                                                              Docket No. 1
                                  10     T. WOOLF, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The above-captioned pro se civil rights action was filed on September 10, 2020. On that

                                  15   date, the Court notified plaintiff in writing that the action was deficient due to the failure to pay

                                  16   the filing fee or, instead, a completed and signed Court-approved in forma pauperis application,

                                  17   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s

                                  18   trust account statement for the last six months. Plaintiff was advised that failure to pay the fee or

                                  19   file the application within 28 days would result in dismissal of the action. Plaintiff did not pay the

                                  20   filing fee or file an in forma pauperis application, and the deadline by which to do so has long

                                  21   passed. The action is therefore DISMISSED without prejudice. The Clerk of the Court shall

                                  22   close the file.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: January 28, 2021

                                  26

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
